department of the treasury internal_revenue_service washington d c uec elu tax exempt and government entitie sec_4os88-05 to oo aon ek krekrkekkerriekrekrereearrere erek kher riaa eir riker ir t eg rat legend taxpayer a mrk hrer irma ar resin ia hariri rii riaa irrarris saa ik taxpayer b hra kre khir eere riker kerrier ink ren ikaria plan cree ii iii iii iir iii ira x ira y ira zz aar rio ia i iii ii int rsi io ii iii io iii le arr rrr eere rrr eker err irr iir iori iaiiirie employer m rra ik ike e ire err er iii rar titer ioi iti i ii company p heri kk kr rr iak riker iiii iari ire rii aniki iaea ias amount cai iiit ir ii iii iai court cc state e rrr iii iir eere iii ker iiit aina ati iiarrrraiii i fe aisi oie ioi iii ii si ai dear kraemer ikikereker aker this letter is in response to a ruling_request dated date submitted on your behalf by your authorized representative in which you request a private_letter_ruling under sec_402 of the internal_revenue_code the following facts and representations have been submitted on your behalf taxpayer a a resident of state e whose date of birth was date died intestate on date taxpayer a was survived by her husband taxpayer b at the time of her death taxpayer a had not attained the age of at the time of her death taxpayer a was employed by employer m and a participant in plan y you represent that plan y a pension_plan is qualified under sec_401 of the code and its trust tax exempt under sec_501 taxpayer a did not complete a beneficiary designation of her plan y benefits prior to her death on date employer m issued a check payable to taxpayer a representing her interest in plan y krkkkeeik ihre rreeaak taxpayer b endorsed the check pay to the order of taxpayer a-deceased taxpayer b personal representative on date taxpayer b was appointed personal representative of taxpayer a's estate by court c in accordance with the laws of state e on date taxpayer b established six money market accounts with company p on date within days after the plan y distribution was received by taxpayer a’s estate taxpayer b established ira x ira y and ira z in his own name with company p and transferred the plan y distribution to said iras the value of ira x ira y and ira z equals amount based on the above facts and representations taxpayer b requests a ruling that the distribution from plan y to taxpayer b as personal representative of the estate of taxpayer a and as the sole beneficiary of her estate constituted an eligible_rollover_distribution for federal_income_tax purposes in the year it was distributed from plan y to taxpayer b and subsequently transferred to iras x y and z and as such is not includible in the income of taxpayer b in the year in which such amount was distributed and transferred with respect to your ruling_request sec_402 of the code provides in general that any amount actually distributed to any distributee by any employee’s trust described in code sec_401 a which is exempt from tax under code sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under code sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of a eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day which the distributee received the property distributed sec_402 of the code defined eligible_rollover_distribution as any distribution to an employee of ail or a portion of the balance_to_the_credit of an employee in a qualified_trust except that the term shall not include-- hrariikakirikarer eek a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancies or the joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 sec_402 of the code provides that a transfer to an eligible_retirement_plan described in clause i or ii of paragraph b resulting in any portion of a distribution being excluded from gross_income under paragraph shall be treated as a rollover_contribution described in sec_408 sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 qualified_retirement_plan and iv an annuity plan described in sec_403 a sec_1_402_c_-2 of the income_tax regulations q a b provides generally that any amount that is paid from a qualified_plan before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee except that the spouse shall transfer such distribution only to a sec_408 individual_retirement_account or a sec_408 individual_retirement_annuity thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution it if meets the applicable_requirements of sec_402 and and the associated regulations as a general_rule if a decedent’s qualified_plan assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus the surviving_spouse will not be eligible to roll over the qualified_plan proceeds into his her own ira a yy rrekekkrirrre rai in this case taxpayer a’s estate is the beneficiary of taxpayer a’s interest in plan y pursuant to court c taxpayer b was appointed the personal representative of taxpayer a’s estate in addition you represent that pursuant to state e laws taxpayer b is the sole beneficiary of taxpayer a's estate as personal representative and sole beneficiary of taxpayer a’s estate taxpayer b has the authority to dispose_of the assets of taxpayer a’s estate therefore in view of taxpayer b’s appointment as personal representative under the provisions of the laws of state e and in view of his status as sole beneficiary of taxpayer a’s estate in accordance with the laws of state e the general_rule will not apply based on the facts as above stated the service will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a's surviving_spouse as having received amount from taxpayer a and not from taxpayer a's estate taxpayer b as personal representative and sole beneficiary of taxpayer a's estate exercised his right as beneficiary of amount by establishing ira x ira y and ira zin his name with company p within days after the date the plan y distribution was received by taxpayer a’s estate and transferring amount to said iras the foregoing references would permit taxpayer b a surviving_spouse to treat the distribution from plan y as an eligible_rollover_distribution information submitted with your ruling_request indicate that the plan y distribution amount was the only distribution made from taxpayer a’s plan y account to taxpayer a’s estate taxpayer a had not attained age at the time of her death and would not have attained such age by the end of the calendar_year thus said distribution in not ineligible to be treated as an eligible_rollover_distribution under sec_402 of the code therefore with respect to your ruling_request we conclude that taxpayer b was eligible to roll over the distribution of the proceeds of taxpayer a’s plan y account into ira x ira y and ira z all of which were set up and established by taxpayer b in his own name within days after the plan y distribution was made to taxpayer a's estate since we have concluded that taxpayer b was eligible to roll over the distribution from plan y to iras established and maintained by him in his own name within the time frame specified in sec_402 of the code we also conclude that such rolled over amounts will not be includible in taxpayer b’s gross_income in the year in which such amounts were received by taxpayer a's estate and transferred to iras x y and z calendar_year this ruling letter assumes that plan y was qualified under sec_401 of the code at the time the distribution was made to taxpayer a’s estate further this ruling is also based on the assumption that the iras established and maintained by taxpayer b in his own name meet the requirements of sec_408 of the code hrerekekrikreirrerrier these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent in accordance with a power of attorne y on file in this office a copy of this ruling is being sent to your authorized representative if additional information is needed please contact ieee at iii t ep ra t2 sincerely yours telgned joy b wlotd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose
